IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Pennswood Manor Real Estate                 :
Associates, LLC,                            :
                      Appellant             :
                                            :
      v.                                    :
                                            :
Zoning Hearing Board of the                 :
City of Scranton                            :    No. 896 C.D. 2014


                                         ORDER


            NOW, November 10, 2015, having considered appellant’s application for

reargument, the application is denied.



                                            DAN PELLEGRINI, President Judge